                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CHEYANNE GAGNON,

                  Plaintiff,

v.                                                           Case No: 2:19-cv-48-FtM-38UAM

MARCUS CANTOS and MARCUS
CANTOS REPTILES, LLC D.B.A
THE TURTLE SOURCE,

                Defendants.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Defendants Marcus Cantos Reptiles, LLC d/b/a The Turtle

Source and Marcus Cantos’ Response to Opinion and Order Regarding Subject Matter

Jurisdiction. (Doc. 11). Earlier this year, Defendants removed this case to federal court

based an allegation in Plaintiff Cheyanne Gagnon’s breach of contract claim that

Defendants failed to pay her, among other things, “statutory overtime wages.” (Doc. 1 at

1-2; Doc. 3 at 7). Defendants interpreted that phrase as Gagnon seeking to recover under

the Fair Labor Standards Act and this Court having federal question diversity. The Court

disagreed and ordered Defendants to supplement their Notice of Removal to show cause

why this case should not be remanded for lack of subject matter jurisdiction. (Doc. 10).

Defendants have done so but have “defer[red] to the Court’s legal analysis on subject



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
matter jurisdiction.” The Court thus stands by its prior Order (Doc. 10) and remands this

case for lack of subject matter jurisdiction.

       Accordingly, it is now

       ORDERED:

       (1) The above-captioned case is DISMISSED for lack of subject matter jurisdiction

          and REMANDED to the Circuit Court of the Twentieth Judicial Circuit in and for

          Lee County, Florida.

       (2) The Clerk of Court is DIRECTED to transmit a certified copy of this Order to the

          Clerk of the Circuit Court of the Twentieth Judicial Circuit in and for Lee County,

          Florida.

       (3) The Clerk of Court is DIRECTED to terminate pending motions and deadlines

          and close the case.

       DONE and ORDERED in Fort Myers, Florida this 4th day of March 2019.




Copies: All Parties of Record




                                                2
